t c memo united_states tax_court blonde grayson hall deceased neal hall administrator and neal hall petitioners v commissioner of internal revenue respondent docket no filed date blonde grayson hall and neal e hall pro sese harry j negro for respondent this case was tried and briefed by petitioners pro sese on date after the posttrial briefs were filed mark e cedrone entered an appearance as counsel for petitioners blonde grayson hall died on date and neal hall was appointed administrator of her estate on date the court granted petitioners’ motion to substitute party and to correct caption memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies additions to tax and accuracy-related_penalties with respect to petitioners as follows addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number --- dollar_figure after concessions by the parties the issues for decision are whether petitioners overstated car and truck expenses for the taxable years and years at issue whether petitioners overstated travel_expenses for the taxable years and whether dollar_figure of deductions claimed on the law office of hall associates schedule c profit or loss from business for professional and legal expenses for the taxable_year should be reclassified as a miscellaneous itemized_deduction on schedule a itemized_deductions whether petitioners overstated the loss claimed on schedule e supplemental petitioners concede that they are not entitled to deduct dollar_figure of advertising expenses claimed on schedule c profit or loss from business for the taxable_year respondent concedes that petitioners are entitled to the full amounts of deductions claimed for legal and professional expenses on schedules c for the taxable years and respondent also concedes that dollar_figure of legal and professional expenses that he disallowed in the notice_of_deficiency are deductible on schedule c for the taxable_year income and loss for the taxable_year whether petitioners are liable for accuracy-related_penalties for the taxable years and under sec_6662 whether petitioners are liable for additions to tax under sec_6651 and whether mr hall is entitled to relief from joint_and_several_liability under sec_6015 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed mr hall and mrs hall resided in pennsylvania blonde grayson hall obtained her license to practice law in mrs hall was a practicing attorney during the years at issue and operated her legal practice under the name law offices of hall associates hall associates mrs hall reported the income and expenses associated with hall associates on schedules c of mr hall and mrs hall’s tax returns for the years at issue neal e hall is an ophthalmologist mr hall is the sole shareholder of ophthalmic associates inc ophthalmic associates a subchapter_s_corporation unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the nonpassive losses from ophthalmic associates were reported on schedules e of mr hall and mrs hall’s tax returns for the years at issue mr hall and mrs hall owned three rental properties for which income and expenses were reported on schedules e for the years at issue on date mr hall and mrs hall were convicted of willful failure_to_file federal_income_tax returns pursuant to a plea agreement in the u s district_court for the eastern district of pennsylvania they agreed to plead guilty to three counts of willful failure_to_file tax returns under sec_7203 for the taxable years and see hall v commissioner tcmemo_2013_93 at mr hall and mrs hall were each sentenced to months’ imprisonment an additional months’ supervised release and a fine of dollar_figure see id at the law firm of miller alfano raspanti miller was the legal counsel that represented mr hall during the plea agreement proceeding before the district_court mrs hall was represented by different legal counsel nicholas nastasi see id at hall associates paid dollar_figure to miller during the taxable_year for mr hall’s representation mr and mrs hall deducted the payment as a mrs hall did not appeal her conviction or sentence see hall v commissioner tcmemo_2013_93 at mr hall appealed his conviction and sentence which were affirmed by the court_of_appeals for the third circuit see 515_f3d_186 3d cir legal and professional services expense on the hall associates schedule c of their joint_return goldenberg rosenthal goldenberg was an accounting firm that was hired in to perform forensic accounting services to ascertain mr and mrs hall’s correct_tax liabilities for the taxable years through stuart katz was an accountant at goldenberg who worked on the forensic accounting project to determine mr hall and mrs hall’s correct_tax liability goldenberg had to determine the income and expenses of hall associates and ophthalmic associates as well as other items of income and deductions for mr hall and mrs hall during hall associates paid goldenberg dollar_figure for the forensic accounting services mr hall and mrs hall deducted the payment as a legal and professional services expense on the hall associates schedule c of their joint_return on date mr hall and mrs hall filed joint federal_income_tax returns for the taxable years and on date respondent issued to mr hall and mrs hall a notice_of_deficiency for the years at issue they timely filed a petition disputing the determinations in the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayers bear the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayers bear the burden of proving that they are entitled to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays in connection with the operation of a trade_or_business 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires stricter substantiation for travel meals and certain listed_property sec_274 provides that no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense see oswandel v commissioner tcmemo_2007_183 tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra however in the alternative each element of an expenditure or use may be established by the taxpayer’s own written or oral statement containing specific information in detail as to such element combined with corroborative evidence sufficient to establish such element sec_1_274-5t and b temporary income_tax regs fed reg date car and truck expenses mr hall and mrs hall claimed on schedules c deductions for car and truck expenses of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively respondent determined that they were allowed deductions of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively mr hall and mrs hall’s car and truck expenses are subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires a taxpayer to substantiate the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tcmemo_2011_91 tax ct memo lexi sec_90 at mrs hall did not maintain a contemporaneous mileage log mr katz testified that he based the number of miles driven on discussions with mrs hall mr katz claimed that he reviewed documentation in order to determine the number of miles driven the documentation that mr hall and mrs hall offered into evidence to substantiate the number of miles driven consisted of seven parking receipts an equipment lease a help wanted advertisement a phone message slip and a few other documents the evidence they submitted does not demonstrate that mrs hall incurred mileage expenses in amounts greater than those respondent allowed in the notice_of_deficiency accordingly we sustain respondent’s determinations in the notice_of_deficiency travel_expenses mr hall and mrs hall claimed on schedules c deductions for travel_expenses of dollar_figure and dollar_figure for the taxable years and respectively respondent determined that mr hall and mrs hall were allowed deductions of dollar_figure and dollar_figure for the taxable years and respectively mr hall and mrs hall failed to demonstrate that mrs hall paid travel_expenses in amounts greater than those respondent allowed in the notice of deficiency accordingly we sustain respondent’s determinations in the notice_of_deficiency legal and professional expenses mr hall and mrs hall deducted the dollar_figure payment to goldenberg on the hall associates schedule c of their joint_return respondent disallowed the deduction for the dollar_figure payment and reclassified the amount as a schedule a miscellaneous deduction petitioners argue that the dollar_figure hall associates paid to goldenberg in related to the forensic accounting services performed only for hall associates petitioners argue that mr hall and mrs hall did not pay the fees they owed to goldenberg for the forensic accounting services performed for ophthalmic associates and for them as individuals therefore they contend that the dollar_figure payment should be a deduction on schedule c respondent argues that the dollar_figure payment should be reclassified as a schedule a miscellaneous deduction because the forensic accounting services were performed for hall associates ophthalmic associates and mr hall and mrs hall as individuals petitioners’ argument is contradicted by the testimony of mr katz mr katz testified that goldenberg was hired to perform forensic accounting services for hall associates ophthalmic associates mr hall and mrs hall mr katz testified he did not recall goldenberg ever invoicing ophthalmic associates instead mr katz testified that goldenberg billed hall and associates for all of the forensic work mr hall and mrs hall offered into evidence two invoices from goldenberg which were addressed to blonde grayson hall at the business address of hall associates they did not offer any invoices that were addressed to ophthalmic associates or to them at their home address it is unlikely that goldenberg intended to separately bill hall associates ophthalmic associates and mr hall and mrs hall for their specific services but send invoices only to mrs hall at the business address of hall associates mr hall and mrs hall have not provided sufficient evidence for us to find that the dollar_figure payment related to the services performed only for hall associates mr katz’ testimony and the goldenberg invoices indicate that goldenberg sent invoices to mrs hall at the business address of hall associates for the services performed for hall associates ophthalmic associates and mr hall and mrs hall as individuals accordingly we find that the entire dollar_figure should not be reported on schedule c of mr hall and mrs hall’s joint_return as a business_expense of hall associates petitioners bear the burden of proving what portion of the dollar_figure payment to goldenberg related to services performed by hall associates see rule a indopco inc v commissioner u s pincite at trial mrs hall asked mr katz to allocate the time he spent on the forensic accounting project between hall associates and ophthalmic associates mr katz testified that he spent of his time on ophthalmic associates and of his time on hall associates we note that mrs hall’s question was phrased so as to exclude the amount of time that mr katz worked on mr hall and mrs hall’s personal income and deductions which included those relating to three rental properties for the years at issue furthermore under cross- examination mr katz admitted that his estimate was really a guesstimate in my mind as a result mr katz’ testimony does not establish the portion of the dollar_figure payment that should be allocated to hall associates we also note that there were other goldenberg employees besides mr katz who worked on the forensic accounting project mr hall and mrs hall failed to provide sufficient evidence for us to determine the portion of the dollar_figure payment allocable to hall associates accordingly we hold that the dollar_figure is properly reported as a schedule a miscellaneous deduction in mr hall and mrs hall paid miller dollar_figure for legal work for mr hall mr hall and mrs hall deducted the dollar_figure payment to miller on the hall associates schedule c respondent disallowed the payment to miller as a deduction on the hall associates schedule c and reclassified the amount as a schedule a miscellaneous deduction generally taxpayers may not deduct expenses of another person and may not deduct personal expenses see 308_us_488 where expenses of another are paid in order to protect a taxpayer’s business the taxpayer in limited circumstances may be allowed to deduct the expenses capital video corp v commissioner tcmemo_2002_40 tax ct memo lexi sec_42 at aff’d 311_f3d_458 1st cir in 48_tc_679 the court adopted a two-prong test for analyzing whether a taxpayer may deduct the legal expenses of another for the first prong the court must ascertain the purpose or motive which cause the taxpayer to pay the obligations of the other person id pincite to meet this prong the expense must have been made primarily to benefit the taxpayer’s business any benefit conferred on the party whose expenses are being paid must be only incidental capital video corp v commissioner f 3d pincite citing amw invs inc v commissioner tcmemo_1996_235 tax ct memo lexis at for the second prong the court must determine whether the expense is an ordinary_and_necessary_expense of the individual’s trade_or_business that is is it an appropriate expenditure for the furtherance or promotion of that trade_or_business lohrke v commissioner t c pincite the second prong requires that the origin of the expense arises in connection with the business activities of the taxpayer paying the expense capital video corp v commissioner f 3d pincite petitioners argue that the payment to miller to represent mr hall was made to protect the business interests of hall associates mr hall testified that mrs hall on behalf of hall associates would perform legal work for ophthalmic associates mr hall testified that ophthalmic associates did not pay hall associates for its services mrs hall testified that for the years at issue the substantial gross_receipts of hall associates did not include any payments from ophthalmic associates mr hall and mrs hall failed to provide any invoices or documentation substantiating the legal work mrs hall claimed to have performed for ophthalmic associates furthermore we note that mrs hall was the secretary and treasurer of ophthalmic associates as a result if she did perform any work for ophthalmic associates it was most likely in her role as secretary and treasurer not on behalf of hall associates mr hall was the primary beneficiary of the payment to miller miller’s representation of mr hall was to benefit him in his prosecution for willfully failing to file tax returns for the taxable years and the benefit conferred on mr hall was not incidental petitioners have failed to prove that the payment to miller was a business_expense that benefited hall associates as a result petitioners have failed to satisfy the first prong of the lohrke test see capital video corp v commissioner f 3d pincite additionally the payment to miller arose from mr hall’s failure_to_file tax returns the payment did not arise in connection with the business activities of hall associates as a result petitioners have also failed to satisfy the second prong of the lohrke test see capital video corp v commissioner f 3d pincite accordingly we hold that respondent properly disallowed the payment to miller as a deduction on schedule c and reclassified the amount as a schedule a miscellaneous deduction loss limitation for s_corporation mr hall and mrs hall claimed a loss deduction of dollar_figure from ophthalmic associates on schedule e of their tax_return for the taxable_year mr hall was sentenced to months’ imprisonment an additional months’ supervised release and a fine of dollar_figure respondent determined that the loss deduction was limited to mr hall’s basis in ophthalmic associates dollar_figure ophthalmic associates is an s_corporation and mr hall is the sole shareholder losses deductible by a shareholder are limited to the shareholder’s basis in the corporation see sec_1366 as a result losses cannot exceed the sum of the shareholder’s adjusted_basis in his stock in the s_corporation and the shareholder’s adjusted_basis in any indebtedness of the s_corporation to the shareholder sec_1366 and b the shareholder bears the burden of establishing his basis in an s_corporation see 137_tc_46 aff’d 727_f3d_621 6th cir goldenberg did not prepare a basis schedule for mr hall’s basis in ophthalmic associates instead mr katz testified that he analyzed gross_receipts to estimate mr hall’s basis mr hall and mrs hall did not offer into evidence the purported analysis used by mr katz to estimate mr hall’s basis instead mr hall and mrs hall offered into evidence monthly bank statements for ophthalmic associates for date and date we note that mr hall and mrs hall did not share these bank statements with respondent before trial pursuant to the court’s pretrial order mrs hall testified that during the weekend before trial she realized that two of the deposits were actually loans made to ophthalmic associates mr hall and mrs hall did not provide sufficient evidence for us to find that these amounts were loans we are not required to accept mr hall and mrs hall’s self-serving testimony see 87_tc_74 we find that petitioners have failed to prove that mr hall and mrs hall had a basis in ophthalmic associates in an amount greater than respondent determined accordingly we sustain respondent’s determination accuracy-related_penalty respondent determined that mr hall and mrs hall were liable for sec_6662 accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for the taxable years and respondent concedes that they reasonably relied upon goldenberg with respect to respondent’s adjustments of dollar_figure to the schedule c advertising expense for the taxable_year and of dollar_figure to the loss from ophthalmic associates on schedule e for the taxable_year as a result respondent now asserts the accuracy-related_penalty for adjustments to schedule c car and truck expenses of dollar_figure dollar_figure and dollar_figure for the taxable years and schedule c travel_expenses of dollar_figure and dollar_figure for the taxable years and and schedule c legal and professional expenses of dollar_figure for the taxable_year sec_6662 imposes an accuracy-related_penalty equal to of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 respondent contends that the underpayment_of_tax is attributable to negligence for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 stating that negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production however the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite mr hall and mrs hall have failed to substantiate the car and truck expenses and travel_expenses that respondent disallowed they have failed to provide sufficient evidence that the payments to miller and goldenberg were expenses solely of hall associates accordingly respondent has come forward with sufficient evidence indicating that it is appropriate to impose the accuracy- related penalty we find that respondent has met his burden of production with respect to negligence sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see higbee v commissioner t c pincite the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners have the burden of proving that the penalty is inappropriate because of reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite petitioners appear to argue that mr hall and mrs hall’s tax returns for the years at issue were prepared by goldenberg and that any errors on the returns were not due to negligence by mr hall and mrs hall reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 115_tc_43 aff’d 299_f3d_221 3d cir the good-faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id citing 469_us_241 sec_1_6664-4 income_tax regs whether a taxpayer relies on the advice and whether this reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances neonatology assocs p a v commissioner t c pincite sec_1_6664-4 income_tax regs for reliance to be reasonable the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three- prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite respondent concedes that goldenberg is a certified public accounting firm with sufficient expertise to justify reliance respondent argues that mr hall and mrs hall did not establish that they provided necessary and accurate information to goldenberg or that they relied on goldenberg’s judgment in good_faith respondent disallowed car and truck expense deductions of dollar_figure dollar_figure and dollar_figure for the taxable years and mr hall and mrs hall did not provide goldenberg with a contemporaneous mileage log mr katz testified that he prepared a schedule of business mileage on the basis of conversations with mrs hall and documentation such as parking receipts credit cards and train tickets mr katz testified that he reviewed the schedule we note that mr katz did not testify that all of the mileage on the schedule was supported by documentation mr hall and mrs hall did not offer into evidence the documentation they allegedly provided to goldenberg to support mrs hall’s business mileage instead they offered into evidence seven parking receipts an we note that mr katz also testified that while he supervised the preparation of the returns another employee at goldenberg reviewed all the information provided to goldenberg in order to prepare the returns equipment lease a help wanted advertisement a phone message slip and a few other miscellaneous documents we find that mr hall and mrs hall have failed to demonstrate that they provided goldenberg with accurate and necessary information to determine the car and truck expense deductions claimed on schedules c for the years at issue respondent disallowed travel expense deductions of dollar_figure and dollar_figure for the taxable years and we find that mr hall and mrs hall have failed to demonstrate that they provided goldenberg with accurate and necessary information to determine the schedule c travel_expenses for the taxable years and respondent disallowed the dollar_figure payment to goldenberg and the dollar_figure payment to miller as a deduction on schedule c of mr hall and mrs hall’s joint_return and reclassified the amounts as a schedule a miscellaneous deduction mr katz testified that goldenberg was hired to perform forensic accounting services for hall associates ophthalmic associates and mr hall and mrs hall as individuals his testimony indicated that the dollar_figure payment to goldenberg was for forensic accounting services performed not only for hall associates but also for ophthalmic associates and mr hall and mrs hall as individuals we find no credibility in mrs hall’s assertion that the payment was for services performed solely for hall associates we note that mr katz did not testify that goldenberg made the decision to deduct the expense on schedule c petitioners argue that the payment to miller to represent mr hall was made to protect the business interests of hall associates therefore petitioners contend that mr hall and mrs hall properly deducted the dollar_figure payment on schedule c mr katz testified that he understood that ophthalmic associates was a primary client of hall associates mr katz also testified that it was his understanding that hall associates performed legal services for ophthalmic associates for which it expected to be compensated under cross-examination mr katz admitted that he did not know whether ophthalmic associates ever paid hall associates for the work allegedly performed in the years at issue mr katz could not recall whether the gross_receipts reported on schedules c for the years at issue included any amounts from ophthalmic associates mr hall testified that ophthalmic associates did not pay hall associates for its services mrs hall testified that for the years at issue the substantial gross_receipts reported on schedule c did not include any payments from ophthalmic associates mr hall and mrs hall were aware that ophthalmic associates never paid hall associates for any of the services allegedly performed the testimony of mr katz indicated that he was not aware of this fact accordingly we find that mr hall and mrs hall did not provide accurate and necessary information to goldenberg petitioners have failed to prove that the penalty is inappropriate because of reasonable_cause accordingly we hold that petitioners are liable for the accuracy-related_penalty under sec_6662 for the portions of the underpayments that respondent did not concede for the and taxable years sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to file a timely return unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id we note that mr hall and mrs hall failed to provide sufficient evidence for us to find that hall associates performed legal services for ophthalmic associates respondent has the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 to meet this burden respondent must produce evidence showing that the addition_to_tax is appropriate see id higbee v commissioner t c pincite once respondent satisfies this burden petitioners have the burden_of_proof with respect to exculpatory factors such as reasonable_cause see higbee v commissioner t c pincite mr hall and mrs hall filed requests to extend the time to file their return until date and their return until date they filed their and returns on date respondent has met his burden of production as a result petitioners bear the burden of proving reasonable_cause and lack of willful neglect see id pincite petitioners allege that in date the district_court ordered mr hall and mrs hall to file their delinquent returns by date therefore petitioners argue that the district_court extended the due_date for mr hall and mrs hall’s and returns until date petitioners’ argument is nonsensical first the due_date of an income_tax return is prescribed by the code see sec_6072 petitioners cite no authority that would allow the district_court to extend the due_date of a tax_return second mr hall and mrs hall’s and tax returns were due on date and date respectively the alleged order of the district_court was issued in date long after the returns were already due petitioners also appear to argue that mr hall and mrs hall had reasonable_cause for the late filing of the returns because they relied on the advice of mrs hall’s counsel mr nastasi in the district_court proceeding we note that mr hall and mrs hall did not call mr nastasi as a witness mrs hall testified that mr nastasi told her that she should not file their returns until the completion of the irs investigation and that mr nastasi indicated that fraud penalties would not apply we do not accept mrs hall’s testimony as proof of her attorney’s advice moreover we note that mrs hall did not testify that mr nastasi told her that mr hall and mrs hall would not be liable for the sec_6651 addition_to_tax for failing to timely file tax returns for the taxable years and accordingly we hold that petitioners are liable for the additions to tax under sec_6651 for the taxable years and relief from joint_and_several_liability petitioners argue that mr hall is entitled to relief from joint_and_several_liability for the joint tax obligations for the years at issue respondent argues that mr hall has not established that he meets the requirements for relief a married taxpayer may elect to file a joint federal_income_tax return with his or her spouse sec_6013 generally married couples who file a joint_return are jointly and severally liable for the entire tax_shown_on_the_return or otherwise determined to be due sec_6013 sec_6015 provides for relief from joint liability for spouses who meet the conditions of subsection b and it provides for equitable relief in subsection f when the relief provided in other subsections is not available olson v commissioner tcmemo_2009_294 tax ct memo lexis at the court applies a de novo scope and standard of review to a taxpayer’s request for relief from joint_and_several_liability 132_tc_203 the spouse requesting relief generally bears the burden_of_proof see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir reilly-casey v commissioner tcmemo_2013_292 at sec_6015 authorizes the commissioner to grant relief from joint_and_several_liability for tax if the taxpayer requesting relief satisfies each of the following five requirements a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief offered therein alt v commissioner t c pincite respondent argues that mr hall has failed to satisfy requirements b c and d of sec_6015 sec_6015 provides that in order to obtain relief the requesting spouse must establish that he did not know and had no reason to know that there was an understatement a requesting spouse has reason to know of an understatement if a reasonable person in similar circumstances would have mr hall is the requesting spouse mrs hall is the nonrequesting spouse known of the understatement sec_1_6015-2 income_tax regs the facts and circumstances that are considered include but are not limited to whether the requesting spouse failed to inquire at or before the time the return was signed about items on the return or omitted from the return that a reasonable person would question id mr hall bears the burden of proving that he satisfies the requirements of sec_6015 see rule a 94_tc_126 aff’d 992_f2d_1132 11th cir mr hall testified that mrs hall had been responsible for preparing and filing their tax returns since the 1980s mr hall and mrs hall were both convicted of willful failure_to_file tax returns under sec_7203 for the taxable years and they were both sentenced to months’ imprisonment and an additional months’ supervised release the district_court observed that mr hall was a ‘highly educated highly intelligent man who has acknowledged that he knew he was obligated to file tax returns’ but ‘repeatedly failed to do so ’ 515_f3d_186 3d cir on appeal the court_of_appeals noted the identical roles played in the crimes by mr hall and mrs hall id pincite this contradicts mr hall’s assertion that mrs hall was entirely responsible for their tax_return obligations mr hall testified that he was not aware of the erroneous deductions claimed on the returns despite the fact that mr hall and mrs hall’s failure to comply with their tax_return obligations resulted in imprisonment for both he testified he took no responsibility for their joint tax returns for the years at issue even if we were to believe mr hall we note that the returns for the years at issue were filed after he was convicted and sentenced to months’ imprisonment under these circumstances a reasonable person should have known that it was important to verify the correctness of the amounts reported on the joint returns certainly a reasonable person in that circumstance would have inquired about the items reported on his return see sec_1_6015-2 income_tax regs indeed at his sentencing hearing on date mr hall stated to the district_court ‘i assure you mrs hall and i have taken the necessary steps to make sure we never come before this court or any court regarding these matters ’ hall v commissioner tcmemo_2013_93 at nevertheless mr hall testified that he did not review the returns for the years at issue before they were filed on date sec_6015 ‘was not designed to protect willful_blindness or shortly after making this statement mr hall appealed his guilty plea to the court_of_appeals for the third circuit arguing that his plea agreement was involuntary because it benefited mrs hall more than himself hall f 3d pincite the court rejected mr hall’s argument and held that there was no error in the district court’s acceptance of his plea id pincite to encourage the deliberate cultivation of ignorance ’ doyel v commissioner tcmemo_2004_35 tax ct memo lexi sec_35 at quoting 53_f3d_523 2d cir aff’g in part rev’g in part and remanding t c memo sec_6015 was designed to protect the innocent not the intentionally ignorant cohen v commissioner tcmemo_1987_537 tax ct memo lexi sec_529 at dollar_figure mr hall has failed to prove that he was not aware of the erroneous deductions reported on the joint returns for the years at issue mr hall has also failed to prove that a reasonably prudent taxpayer in similar circumstances would not have known of the understatements accordingly we find that mr hall has failed to satisfy the requirements of sec_6015 sec_6015 provides that in order for a requesting spouse to obtain relief it must be inequitable to hold him or her liable for the deficiency in courts have adopted different standards to determine reason to know in erroneous deduction cases under the circumstances of this case mr hall has failed to establish that he did not have reason to know of the erroneous deductions under either standard see 887_f2d_959 9th cir standard used by multiple courts of appeals 94_tc_126 standard used by this court aff’d 992_f2d_1132 11th cir see also 94_fedappx_949 3d cir stating that taxpayer failed to establish she did not have reason to know of erroneous deductions under both price and bokum standards aff’g tcmemo_2003_96 tax attributable to such understatement all of the facts and circumstances are considered in determining whether it is inequitable to hold a requesting spouse jointly and severally liable for an understatement sec_1_6015-2 income_tax regs the regulation specifies that some of the relevant factors are whether the requesting spouse significantly benefited directly or indirectly from the understatement whether the requesting spouse has been deserted by the nonrequesting spouse and whether the spouses have been divorced or separated id the regulation also states that revproc_2000_15 2000_1_cb_447 provides guidance concerning the criteria to be used in determining whether it is inequitable to hold a requesting spouse jointly and severally liable id the revenue_procedure cited in the regulation has been superseded by revproc_2003_ 2003_2_cb_296 which in turn has been superseded by revproc_2013_34 2013_43_irb_397 sec_1_6015-2 income_tax regs provides that a relevant factor in this determination is whether the requesting spouse significantly benefited directly or indirectly from the understatement normal support is not considered a significant benefit see 93_tc_355 we have not found that mr hall significantly benefited from the understatements we may consider whether the requesting spouse was deserted divorced or separated from the nonrequesting spouse see alt v commissioner t c pincite sec_1_6015-2 income_tax regs revproc_2013_34 sec_4 a i r b pincite provides that this factor will weigh in favor of relief if the requesting spouse is no longer married to the nonrequesting spouse mr hall was married to mrs hall and they resided at the same address until her death the court has held that a material factor is whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the nonrequesting spouse see alt v commissioner t c pincite citing 118_tc_106 aff’d 353_f3d_1181 10th cir nothing in the record suggests that mrs hall hid or concealed any financial or tax information from mr hall significantly mr hall never alleged that mrs hall concealed any information from him or committed any wrongful acts against him the record demonstrates that mr hall had the opportunity to question mr katz regarding the items reported on the returns but declined to do so we find that mrs hall did not hide mr hall alleged that he did not know the amounts of the deductions claimed by hall associates for the years at issue however mr katz met with mr hall and mrs hall to explain their returns for the years at issue mr hall signed the joint returns without asking mr katz any questions regarding hall associates or conceal from mr hall any information relating to their tax returns for the years at issue mr hall bears the burden of establishing that it is inequitable to hold him liable for the deficiencies in tax attributable to the understatements see rule a flynn v commissioner t c pincite mr hall has failed to meet his burden we find that under sec_6015 it is not inequitable to hold mr hall liable for the deficiencies in tax for the years at issue since mr hall failed to satisfy the requirement of sec_6015 and d he does not qualify for relief under sec_6015 see alt v commissioner t c at dollar_figure sec_6015 allows for an alternative means of relief for a requesting spouse who does not otherwise qualify for relief under sec_6015 sec_6015 sec_6015 permits relief from joint_and_several_liability where it would be inequitable to hold the individual liable for any deficiency or unpaid tax sec_6015 under subsection f the commissioner may grant equitable relief to a requesting spouse on the basis of the facts and circumstances of the requesting spouse’s case id the commissioner has published revenue procedures listing the factors the commissioner normally considers in determining accordingly we need not discuss whether mr hall satisfies the requirements of sec_6015 whether sec_6015 relief should be granted see revproc_2013_34 supra we consider these factors however we are not bound by them see cutler v commissioner tcmemo_2013_119 at mr hall bears the burden of proving that he is entitled to relief under sec_6015 see rule a alt v commissioner t c pincite cutler v commissioner tcmemo_2013_ at a requesting spouse must satisfy seven threshold conditions before a request under sec_6015 will be considered see revproc_2013_34 sec_4 i r b pincite respondent concedes that mr hall satisfies the first six threshold conditions absent certain enumerated exceptions the seventh condition is satisfied if the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting revproc_2013_34 sec 2013_43_irb_397 is effective for requests for equitable relief pending on date before a federal court the commissioner will consider granting relief regardless of whether the understatement or deficiency is attributable in full or in part to the requesting spouse if any of the following exceptions applies attribution due solely to the operation of community_property law nominal ownership misappropriation of funds abuse and fraud committed by the nonrequesting spouse revproc_2013_34 sec_4 i r b pincite- we note that mr hall has failed to prove that he satisfies the requirements of any of these exceptions spouse if the liability is partially attributable to the requesting spouse then relief can only be considered for the portion of the liability attributable to the nonrequesting spouse id sec_4 respondent argues that the income_tax_liability from which mr hall seeks relief is attributable in part to items of mr hall we find that the dollar_figure payment to goldenberg that was deducted on schedule c is attributable to hall associates and mrs hall as well as to ophthalmic associates and mr hall mr hall has failed to prove which portion of the dollar_figure payment is attributable to mrs hall or hall associates accordingly we find that the full amount of the item is attributable solely to mr hall mr hall and mrs hall deducted on schedule c the dollar_figure payment to miller to represent mr hall in the district_court proceeding we find that this item is attributable to mr hall respondent disallowed dollar_figure of losses from ophthalmic associates claimed on schedule e because mr hall had an insufficient basis in the company we find that this item is attributable solely to mr hall we hold that mr hall has failed to satisfy the seventh threshold condition for the above-mentioned items see id accordingly mr hall is not entitled to relief under sec_6015 from the deficiencies arising from these items respondent concedes that the following adjustments are not attributable to mr hall the disallowance of car and truck expense deductions of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively the disallowance of travel expense deductions of dollar_figure and dollar_figure for the taxable years and and the disallowance of the advertising expense deduction of dollar_figure for the taxable_year accordingly respondent concedes that mr hall has met the seven threshold conditions for these items when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is no longer married to the nonrequesting spouse the requesting spouse will suffer economic hardship if relief is not granted and the requesting spouse did not know or have reason to know that there was an understatement or deficiency revproc_2013_34 sec_4 i r b pincite mr hall was not eligible for a streamlined determination because he was married to mrs hall see id sec_4 where a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination a requesting spouse may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency see id sec_4 i r b pincite the guidelines list the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an understatement knowledge or reason to know of the items giving rise to the understatement or deficiency legal_obligation significant benefit compliance with income_tax laws and mental or physical health id in making our determination under sec_6015 we consider these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately see 136_tc_432 molinet v commissioner tcmemo_2014_109 at the first factor is whether the requesting spouse is separated or divorced from the nonrequesting spouse revproc_2013_34 sec_4 a mr hall was married to mrs hall until her recent death accordingly this factor is neutral id the second factor is whether the requesting spouse will suffer economic hardship if relief is not granted id sec_4 b a requesting spouse suffers economic hardship if the satisfaction of the tax_liability in whole or in part would cause him to be unable to pay reasonable basic living_expenses id mr hall bears the burden of proving that he will suffer economic hardship if we do not grant him relief from joint_and_several_liability see rule a cutler v commissioner tcmemo_2013_119 at mr hall has failed to prove he will suffer economic hardship if we deny him relief accordingly this factor is neutral revproc_2013_34 sec_4 b the third factor is whether the requesting spouse knew or had reason to know of the items giving rise to the understatement as of the date the joint_return was filed id sec_4 c i a we found that under sec_6015 mr hall failed to prove that he did not know and had no reason to know of the understatements revproc_2013_34 sec_4 c iii i r b pincite provides that the facts and circumstances that are considered in determining whether the requesting spouse had reason to know of an understatement include the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business or household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels no evidence was presented that mrs hall was deceitful or hid any information from mr hall in regard to the tax returns significantly mr hall did not allege that mrs hall hid from him information pertaining to the tax returns while mr hall did not participate in hall associates he had the opportunity to question mr katz regarding the items reported on schedule c mr hall on his own initiative chose not to do so mr hall testified that mrs hall had been responsible for preparing and filing their tax returns since the 1980s mr hall and mrs hall were both convicted of willful failure_to_file tax returns under sec_7203 for the taxable years and mr hall was sentenced to months’ imprisonment despite the fact that mr hall and mrs hall’s failure to comply with their tax_return obligations resulted in imprisonment for mr hall he alleges he took no responsibility for their joint tax returns a taxpayer cannot obtain the benefits of sec_6015 by turning a blind eye towards the items reported on the tax_return see levin v commissioner tcmemo_1987_67 tax ct memo lexi sec_63 at we find that mr hall failed to prove he did not know and had no reason to know of the understatements accordingly this factor weighs against relief the fourth factor is whether the requesting spouse or the nonrequesting spouse has a legal_obligation to pay the outstanding federal_income_tax liability revproc_2013_34 sec_4 d i r b pincite this factor will be neutral if the spouses are not separated or divorced id mr hall and mrs hall were married and resided together until her recent death accordingly this factor is neutral the fifth factor is whether the requesting spouse significantly benefited from the understatement id sec_4 e we have not found that mr hall significantly benefited from the understatements in the context of this case this factor is neutral id the sixth factor considers whether the requesting spouse has made a good- faith effort to comply with the income_tax laws in the taxable years following the years for which relief is requested id sec_4 f i r b pincite respondent concedes that mr hall has made a good-faith effort to comply with the income_tax laws for the years after if the requesting spouse remains married to the nonrequesting spouse and continues to file joint returns after requesting relief then this factor will be neutral if the joint returns are in compliance with the tax laws id sec_4 f ii however if the requesting spouse remains married to the nonrequesting spouse and files separate returns after requesting relief then this factor will weigh in favor of relief if the returns are in compliance with the tax laws id sec_4 f iii as a result whether mr hall filed joint returns or separate returns for the taxable years after will determine whether this factor is neutral or will weigh in favor of relief mr hall has failed to demonstrate whether he filed separate returns or joint returns with mrs hall for the taxable years after mr hall bears the burden_of_proof in regard to this issue see rule a alt v commissioner t c pincite accordingly this factor is neutral the seventh factor is whether the requesting spouse was in poor physical or mental health revproc_2013_34 sec_4 g i r b pincite this factor will weigh in favor of relief if the requesting spouse was in poor physical or mental health at the time the returns to which the request for relief relates were filed or at the time the requesting spouse requested relief id this factor is neutral if the requesting spouse was in neither poor physical nor poor mental health id mr hall did not prove or even testify that he was in poor physical or mental health accordingly this factor is neutral considering all the facts and circumstances we find that it would not be inequitable to deny mr hall relief under sec_6015 in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
